     Case 4:18-cr-01013-CKJ-DTF Document 74 Filed 05/15/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     LORI L. PRICE
 3   State Bar No. 025698
     MONICA E. RYAN
 4   Assistant U.S. Attorneys
     United States Courthouse
 5   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 6   Telephone: 520-620-7300
     Email: lori.price@usdoj.gov
 7          monica.ryan@usdoj.gov
     Attorneys for Plaintiff
 8
 9                        IN THE UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF ARIZONA
11
     United States of America,                              CR 18-1013-TUC-CKJ (DTF)
12
                 Plaintiff,
13                                                    MOTION FOR STATUS CONFERENCE
         vs.                                                    (Unopposed)
14
15   Matthew Bowen,
16               Defendant.
17
            Plaintiff, United States of America, by and through its undersigned attorneys,
18
     requests a status conference to confirm the current trial date, set deadlines for all motions
19
     in limine and other pretrial matters, and set a date for a pretrial conference. Defense
20
     counsel has been contacted and does not object to the government’s motion.
21
            The current trial date of August 13, 2019 was set after the parties conferred and
22
     informed the Court that both the government and the defense were available to begin the
23
24   trial on that day. (See Doc. 45, 46). Subsequent to the Court setting the trial date, defense

25   has voiced concern about the availability of a potential witness for that date.

26          Further, some motions in limine have been filed by the defense and the government

27   anticipates filing some of its own. The government requests the status conference to

28
     Case 4:18-cr-01013-CKJ-DTF Document 74 Filed 05/15/19 Page 2 of 2




 1   discuss an appropriate schedule to ensure that issues raised in pending and forthcoming
 2   motions in limine are resolved in advance of trial.
 3          For all the reasons stated above, the government requests that the Court set a status
 4   conference in the above-captioned case.
 5          Respectfully submitted this 15th day of May, 2019.
 6
                                               MICHAEL BAILEY
 7                                             United States Attorney
                                               District of Arizona
 8
                                               s/ Monica E. Ryan
 9
                                               MONICA E. RYAN
10                                             LORI L. PRICE
                                               Assistant U.S. Attorneys
11
12   Copy of the foregoing served electronically or by
     other means this 15th day of May, 2019, to:
13
     Sean C. Chapman, Esq.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
